                                  United States District Court
                                 Northern District of New York

Melissa L. Jacques,        )         Case 1:19-cv-00168-GLS-ATB
               Plaintiff,  )
                           )         Hon. Andrew T. Baxter
vs.                        )         United States Magistrate Judge
                           )
             1
Andrew Saul,               )         Stipulation – Document Filed Electronically
Commissioner of the Social )
Security Administration    )
               Defendant.  )

                                Parties’ Stipulation for Remand

       The parties stipulate that the Commissioner’s final decision be reversed and that this action

be remanded to the Commissioner for further administrative proceedings pursuant to the fourth

sentence of 42 U.S.C. § 405(g). The parties consent to the entry of judgment pursuant to Rule 58

of the Federal Rules of Civil Procedure.


Respectfully Submitted,

Andrew Saul,                                        Melissa L. Jacques

By His Attorneys                                    By Her Attorney

Grant C. Jaquith,
United States Attorney

/s/ Nicole Sonia                                    /s/ Michael J. Telfer 2
Nicole Sonia                                        Michael J. Telfer, Bar Number 517495
Special Assistant United States Attorney            Legal Society of Northeastern New York, Inc.
N.D.N.Y. Bar Roll No. 701049                        95 Central Avenue
Social Security Administration                      Albany, NY 12206
Office of the General Counsel                       (518) 533-5933


1
  Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
USC 405(g)(action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
2
  Signed by Attorney Nicole Sonia with Attorney Michael J. Telfer’s permission, provided via e-
mail on October 4, 2019.
J.F.K. Federal Building, Room 625   mtelfer@lasnny.org
Boston, MA 02203
(617) 565-4281
Nicole.Sonia@ssa.gov




                                         October 7, 2019
